Per Curiam. We have carefully examined the record in this case, and are of opinion that the findings of the court are fully sustained by the evidence, and that the court committed no error in holding, refusing or modifying the propositions of law submitted. It would serve no useful purpose for us to enter upon an analysis of the evidence, or on the elaborate consideration and discussion of the principles of law applicable thereto. It is sufficient to say that upon all points on which the judgment of the court below is criticised by appellant, we find there was no error, and the judgment must therefore be affirmed. Judgment affirmed.